DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendment filed 05/16/2022 has been entered.  Claims 1-6, 9, 10, 12, and 15-17 are pending and currently under consideration for patentability under 37 CFR 1.104.  New rejection to claim 1 and response to arguments below.

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies have been received. 


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lens base disposed on, and in direct contact with, the image sensor (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and all dependent claims thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites inter alia, “the image-capturing module is not equipped with any lens holder,” and further “the image-capturing module comprising…a lens base disposed on the image sensor, the lens base having a second opening exposing the image sensing area of the image sensor; [and] a lens module disposed on the lens base corresponding to the second opening.”  The specification does not define a lens holder versus a lens base versus a lens module.  It is unclear what structure constitutes a lens holder and how it is different from the structure of a lens base or a lens module.  As such the boundaries of the subject matter encompassed by claim 1 is unclear, and the claim is indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allyn et al. (U.S. 2013/0303849) in view of Chen (U.S. 2019/0075223).
With respect to claim 1, Allyn et al. teaches an endoscope apparatus, comprising: 
a flexible print circuit board (80’), the flexible print circuit board having a first surface (surface of 94’) and a second surface opposite the first surface (surface of 82’), the flexible print circuit board comprising: 
a first installing portion (94’) having a first opening; 
a second installing portion (82’) disposed opposite to the first installing portion; and 
a first bridge portion connecting the first installing portion and the second installing portion (horizontal bend in FIG. 44, see also FIG. 45); 
a light-emitting module (96’) disposed on the first surface of the flexible print circuit board in the first installing portion (FIG. 44); and 
an image-capturing module (84’) disposed on the second surface of the flexible print circuit board in the second installing portion, arranged between the first installing portion and the second installing portion, the image-capturing module having an image sensing area corresponding to the first opening of the first installing portion and the image capturing module is not equipped with any lens holder (FIG. 44), the image-capturing module comprising:
an image sensor (para [0069]) disposed on the second surface of the flexible print circuit board in the second installing portion (FIG. 44), the image sensor having the image sensing area (para [0069] teaches the camera comprises a CMOS or CCD sensor, which are known to have an image sensing area); and
a tube (50), which is receiving the first installing portion, the second installing portion, and the first bridge portion of the flexible print circuit board, and the tube size is to fit the image-capturing module (FIG. 5, para [0068], see also FIG. 9).
However, Allyn et al. does not teach the image-capturing module directly contacted to the second surface of the flexible print circuit board.  Allyn et al. further does not teach a lens base and lens module.
With respect to claim 1, Chen teaches a camera comprising:
a flexible print circuit board (21, para [0023]), the flexible print circuit board having a first surface and a second surface opposite to each other (FIG. 5);
an image-capturing module disposed on and directly contacted to the second surface of the flexible print circuit board (FIG. 5), the image-capturing module having an image sensing area (222), and the image-capturing module is not equipped with any lens holder, the image-capturing module comprising:
an image sensor (22) disposed on, and in direct contact with, the second surface of the flexible print circuit board in the second installing portion, the image sensor having the image sensing area (FIG. 5);
a lens base (251) disposed on, and in direct contact with, the image sensor (para [0025]), the lens base having a second opening exposing the image sensing area of the image sensor (FIG. 5); and
a lens module (252) disposed on the lens base in a location corresponding to the second opening, the lens base is not extended to couple the sidewall of the lens module (FIG. 5).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the image-capturing module of Allyn et al. to utilize the configuration taught by Chen in order to prevent external dust from entering inside of the module to contact with the sensing chip (para [0031] of Chen).
With respect to claim 2, Allyn et al. teaches the light-emitting module comprises a plurality of light sources on the first surface around the first opening in the first installing portion (FIG. 44).
With respect to claim 3, Allyn et al. teaches the flexible print circuit board further comprises: a third installing portion (90’); and a second bridge portion connecting the second installing portion and the third installing portion (FIG. 44, see also FIG. 45).
With respect to claim 4, Allyn et al. teaches the third installing portion is not parallel to the first installing portion and the second installing portion (FIG. 44).
With respect to claim 5, Allyn et al. teaches the third installing portion is vertical to the first installing portion and the second installing portion (FIG. 44).
With respect to claim 6, Chen teaches the image-capturing module further comprises: 
a fixture disposed on the camera, and the fixture having a third opening  corresponding to the second opening (FIG. 3).
With respect to claim 9, Allyn et al. teaches the first installing portion and the second installing portion of the flexible print circuit board are circle sheets or round sheets (FIG. 45).
With respect to claim 15, Allyn et al. teaches the first bridge portion is in a single strip shape and directly connects the first installing portion and the second installing portion (FIG. 45).
With respect to claim 16, Allyn et al. teaches the first installing portion and the second installing portion are folded with respect to the first bridge portion, so that the first installing portion, the second installing portion, and the first bridge portion form a space to accommodate the image-capturing module (para [0072]).
With respect to claim 17, Allyn et al. teaches a third installing portion, a second bridge portion connecting the second installing portion and the third installing portion, wherein the third installing portion is disposed on one side of the second installing portion (FIG. 45).
With respect to claim 17, Allyn et al. teaches another embodiment comprising a fourth installing portion, and a third bridge portion connecting the third installing portion and the fourth installing portion, wherein all of the third installing portion, the fourth installing portion, and the third bridge portion are disposed on one side of the second installing portion (FIG. 39).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the embodiment of FIG. 45 of Allyn et al. to utilize the third bridge and fourth installing portion as taught by FIG. 39 of Allyn et al. in order to provide a circuit that is is capable of bending at bending locations between the electronic components in order to selectively deform solely at the bending locations along the length of the folded rigid-flex circuit (para [0133] of Allyn et al.).

Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allyn et al. (U.S. 2013/0303849) in view of Chen (U.S. 2019/0075223) as applied to claim 1 above and further in view of Chang (U.S. 2010/0185052).
Allyn et al. teaches an endoscope apparatus as set forth above.  However, Allyn et al. is silent regarding diameters of the apparatus.
With respect to claim 10, Chang teaches an analogous endoscope apparatus wherein a diameter of the first installing portion or a diameter of the second installing portion is between 3 millimeter (mm) and 4 mm (para [0063]).
With respect to claim 12, Chang teaches wherein a diameter of the tube is between 3.5 mm and 4.5 mm (para [0038]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the endoscope apparatus of Allyn et al. to utilize the dimensions taught by Chang in order to minimize discomfort when the apparatus is being inserted into the body.

Response to Arguments
On page 7 Applicant argues “one of the ordinary skill in the art will understand that the lens module is a composition of a lens or a lens group, which has the function of passing and focusing light, and the lens base is to make the lens module stand thereon and provide the opening O12 so that the light can be focused to the image sensing area of the image sensor 141.”  It is noted that Applicant has stated the desired functions of the lens module and lens base, but no structural features beyond “a lens or a lens group.”  Applicant further argues, “the lens holder defined in the present application serves to fix the lens module thereon and the lens module is locked and contained within the lens holder.”  These again are functional descriptors that do not define specific structural features of what is considered a lens holder.  It is still unclear what structure constitutes a lens holder and how it is different from the structure of a lens base or a lens module.
In response to Applicant’s argument that additional components used to fix the lens, such as the lens holder or the cuboidal shaped housing 86 disclosed by Allyn et al. will increase the diameter of the endoscope, this is not persuasive.   It is unclear what exactly Applicant means by this argument, specifically what will increase the diameter of Allyn et al. and the metric by which Applicant is judging such an increase.  It appears that Applicant is arguing the cuboidal shaped housing 86 of Allyn et al. will increase the diameter of the catheter of Allyn et al.  It is unclear what evidence Applicant is relying on for this assertion and also what baseline Applicant is comparing Allyn et al. to in order to assert such an increase.  As such the argument is not persuasive.
Applicant’s arguments with respect to claim(s) Wang and Ryu have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.\

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795